DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the Abstract includes legal phraseology/terms that are not permitted.  The terms “comprising” (line 1), “comprises” (lines 5 & 7) are not permitted.  Terms “comprising’ and “comprises” may be replaced by - - including - - and - -includes - -, respectively.  A example of a proper claim preamble may take the form of “A method of disengaging and engaging an articulating buckle”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 19 and 20 are is objected to because of the following informalities:  In claim 19, line 1, the preamble of the claim is objected to for not being descriptively complete, where recitation of “A method for an articulating buckle” provides no descriptive purpose of the claimed “method”.  However, a preamble in the form of “A method for disengaging and engaging an articulating buckle” provided a descriptive action, function/purpose of the method’s intended application.  Claim 20 is objected to for being dependent from objected claim 19. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-16 and 18 are rejected under 35 U.S.C. 102(a)(1) and, or  §102(a)(2) as being anticipated  by Hede (U.S. Patent No. 8,516,666, cited by applicant).
Hede (‘666) discloses an articulating buckle (10; see Figs. 1-8) comprising:
a loop side (13) comprising an engagement bar (indicated as B in the annotated Fig. 6, provided herein); and
a hook side (12) comprising a hook (indicated as H in the annotated Fig. 6) and a securing latch (EV1); and 
wherein one of ordinarily skill in the buckle art before the effective filing date of the invention would recognized that the loop side (13) is inherently pivotably engageable with the hook side (12) via insertion of the engagement bar into the hook (H; Fog. 6 depicts the loop side having been inserted in the hook (H), and wherein the securing latch (EV1) is actuable (i.e., “pivotally mounted”, col. 2, line 59) to a locked position (shown in Fig. 3) and wherein while the securing latch is in the locked position the engagement bar is locked into pivotable engagement with the hook;
(concerning claim 2) the engagement bar (B) comprises one or more rounded surfaces (see 13 of Fig 1), and wherein the loop side (13) is inherently pivotable about a longitudinal axis of the engagement bar with respect to the hook side when the engagement bar is locked into pivotable engagement with the hook;
(concerning claim 3) Fig. 3 shows the end result of the insertion of the engagement bar (B) into the hook (H) comprises passing the engagement bar through a hook opening (Z1) and into a rounded groove of the hook (i.e., the rounded inner surface of the hook 12), wherein the one or more rounded surfaces (outer rounded end surface of bar B, as depicted in at least Fig. 3) of the engagement bar (B) is in contact with an inner surface (as depicted in at least Figs. 3 and 6) of the rounded groove of the hook while the engagement bar is within the rounded groove (see description in col. 3, lines 9-18);
(concerning claim 4) Figs. 3 and 6 show a first radius of curvature of the one or more rounded surfaces of the engagement bar (B) is substantially equal to a second radius of curvature of the inner surface of the rounded groove of the hook;
(concerning claim 5) the engagement bar (B) is inhibited from egressing the rounded groove by the securing latch while the securing latch (EV1) is in the locked position (as depicted in Fig 3, and described in col. 3, lines 9-18);
(concerning claim 6) the securing latch (EV1) comprises at least a first cam latch (i.e., one of the latching elements EV1), wherein the first cam latch (EV1) is actuable from the locked position (shown in Fig. 3) to an unlocked position (shown in Fig 6);
(concerning claim 7) the first cam latch (EV1) is actuable from the locked position to the unlocked position by pressing the engagement bar (B) against a first outer surface (outed surface of ramp 19) of the first cam latch (see col. 3, lines 9-19);
(concerning claim 8) the first cam latch (EV1) is resiliently biased (via spring 22; see col. 3, lines 3) towards the locked position (as shown in Fig 3) and 
(concerning claim 9) the first cam latch (EV1) is actuable from the locked position to the unlocked position by actuation of a first release tab (17, see col. 3, line 27 to col. 4, line 2) of the first cam latch;
(concerning claim 10) the articulating buckle further comprises: 
(see above in regards to the limitations of claims 1-9, which are not duplicated below to address limitations repeated in claim 10)
a base (indicated as “base” in the annotated Fig. 6, and including base 11 and cover 15, as shown in Fig. 8);
the hook (H) comprising the rounded groove (i.e., the rounded inner surface of the hook 12) for engaging with the cylindrical bar (B);
the first cam latch (EV1) for securing the cylindrical bar (B) within the rounded groove, wherein the first cam latch is pivotably coupled to the base (which is structurally inherent, as mentioned above); and
a second cam latch (EV2) for securing the cylindrical bar (B) within the rounded groove, wherein the second cam latch (EV2) is pivotably coupled (via 22, Fig. 8) to the base; wherein the first cam latch (EV1) and the second cam latch (EV2) secure the cylindrical bar (13) within the rounded groove while in a locked position (as shown in Fig. 3), and wherein the hook side is inherently pivotable about the cylindrical bar (B) relative to the loop side (13) while the cylindrical bar (B) is engaged within the rounded groove;
(concerning claim 11) the first cam latch (EV1) comprises a first release tab (17) and the second cam latch (EV2) comprises a second release tab (other 17), and wherein the first cam latch (EV1) and the second cam latch (EV2) are actuable from the locked position to an unlocked position by actuation (as described in col. 3, line 27 to col. 4, line 2; and demonstrated in Fig.s 3 and 6) of the first release tab of the first cam latch (EV1) and the second release tab of the second cam latch (EV2);
(concerning claim 13) Fig. 5 shows the first release tab (17) extends from a first side of the hook side of the articulating buckle, and wherein the second release tab (other 17) extends from a second side of the hook side of the articulating buckle, wherein the first side is positioned opposite the second side;
(concerning claim 13) the first cam latch (EV1) and the second cam latch (EV2) are each independently pivotable (where “the two lateral buttons 17 are actuated simultaneously to the depressed unlocking position” (col. 3, line 29-30) relative to the hook side to release the bar from the hook groove, such that both EV1 and EV2 are independently operable about their respective pivots axis 21, Fig. 8) relative to the hook side;
(concerning claim 14) the first cam latch (EV1) is pivotable from the locked position to an unlocked position by actuation of a first release tab (17), and wherein the second cam latch (EV2) is pivotable from the locked position to the unlocked position by actuation of a second release tab (other 17), wherein disengaging the cylindrical bar (B) from the rounded groove necessarily comprises pivoting both the first cam latch and the second cam latch (i.e., pivoting both simultaneously as described in col. 3, line 29-30) to the unlocked position by actuation of the first release tab (17) and the second release tab (17);
(concerning claim 15) the first release tab (17) and the second release tab (17) are actuable via a thumb and index finger of a single hand of a user (see col. 3, lines 37-39);
(concerning claim 16) the first cam latch (EV1) is resiliently biased towards the locked position by a first spring (22. Fig. 8), and wherein the second cam latch (EV2) is resiliently biased towards the locked position by a second spring (22, Fig. 8); and 
(concerning claim 18) the first cam latch (EV1) comprises a first latch (EV1) with a first outer surface (19, see Fig. 4), and wherein the second cam latch (EV2) comprises a second latch (EV2) with a second outer surface (other 19), wherein the first outer surface (19) and the second outer surface (19) are sloped (as shown in in at least Figs. 4, as described in col. 3, lines 4-6) to produce a rotational force in the first cam latch and the second cam latch towards an open position when pressed against by the cylindrical bar (see col. 3, lines 9-18).

    PNG
    media_image1.png
    340
    445
    media_image1.png
    Greyscale


Allowable Subject Matter
Upon correcting the objection to claim 19, claims 19 and 20 would be allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to suggest of make obvious, the claimed method for disengaging and engaging an articulating buckle, viewed as a whole, requiring the step of pulling both a first release tab of the first cam latch and a second release tab of the second cam latch, towards the loop side of the articulating buckle until both the first cam latch and the second cam latch are in the unlocked position, in combination with the other limitations of the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buckle structure is also represented by those of Bergkvist (U.S. Patent Publication No. 2012/0012623 A1), Emonin (U.S. Patent Publication No. 2019/0022436 A1) and Hede et al. (U.S. Patent No. 6,802,109). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677